DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary amendment filed 01/26/2022.
Status of the claims

Claims 21-40 are currently pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11269890. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of instant application recited similar limitation.  Therefore they are rejected on the ground of nonstatutory double patenting.
Claims similar as follows: 

Instant application 17584923
Claim 21 (New) A system comprising: a non-transitory memory storing an executable code; and a hardware processor configured to execute the executable code to: 
receive a request from a s first user to stream a media content to a media device for viewing by the first user, the media content including a contextual message received from a second user and inserted at an insertion point in the media content; 
present the first user with a first choice and a second choice, wherein the first choice is to display the contextual message at the insertion point, wherein the second choice is to display the contextual message at an end of the media content; 
receive an election from the first user of one of the first choice to display the contextual message at the insertion point or the second choice to display the contextual message at the end of the media content; and 
stream, in response to the request, the media content to the media device for viewing by the first user; 
deliver, based on the election, the contextual message for display on the media device at the insertion point or at the end of the media content. 
Claim 22 (New): The system of claim 21, wherein prior to delivering the contextual message, the hardware processor is further configured to execute the executable code to: store the contextual message in the non-transitory memory. Claim 23 (New): The system of claim 21, wherein displaying the contextual message on the media device includes displaying the contextual message in a pop-up window or a picture-in-picture window.
Claim 24 (New): The system of claim 21, wherein the hardware processor is further configured to execute the executable code to:
pause streaming the media content to the media device for the media device to display the contextual message on the media device.
Claim 25 (New): The system of claim 21, wherein the election from the first user is received via a user interface or an input device of the media device.
Claim 26 (New): The system of claim 21, wherein the contextual message includes at least one of a text contextual message, an audio contextual message, or a video contextual message.
Claim 27 (New): The system of claim 21, wherein the insertion point is a point during streaming the media content.
Claim 28 (New}: The system of claim 21, wherein prior to streaming the media content to the media device, the hardware processor is further configured to execute the executable code to
insert the contextual message as a secondary content into the media content.
Claim 29 (New): The system of claim 21, wherein the hardware processor is further configured to execute the executable code to:
receive, while streaming the media content to the media device, another input from the first user via the media device, the another input selecting the second user for delivery of the contextual message.
Claim 30 (New): The systern of claim 21, wherein after delivering the contextual message, the hardware processor is further configured to execute the executable cade to
4send a notification to the first user using at least one of an SMS message, an e-mail or a social media message.
Claim 31 (New): A method for use with a systern including a hardware processor and a non-transitory memory, the method comprising:
receiving, using the hardware processor, a request from as first user to stream a media content to a media device for viewing by the first user, the media content including a contextual message received from a second user and inserted at an insertion point in the media content;
presenting, using the hardware processor, the first user with a first choice and a second choice, wherein the first choice is to display the contextual message at the insertion point, wherein the second choice is to display the contextual message at an end of the media content;
receiving, using the hardware processor, an election from the first user of one of the first choice to display the contextual message at the insertion point or the second choice to display the contextual message at the end of the media content; and
streaming, using the hardware processor and in response to the request. the media content to the media device for viewing by the first user;
delivering, using the hardware processor,, based on the election, the contextual message for display on the media device at the insertion point or at the end of the media content.
Claim 32 (New): The method of claim 31, wherein prior to delivering the contextual message to the second media device, the method further comprises:
storing the contextual message in the non-transitory memory.
Claim 33 (New): The method of claim 31, wherein displaying the contextual message on the media device includes displaying the contextual message in a pop-up window or a picture-in- picture window.
Claim 34 (New): The method of claim 31, further comprising:
pausing, using the hardware processor, streaming the media content to the media device for the media device to display the contextual message on the media device.
Claim 35 (New) The method of claim 31, wherein the election from the first user is received via a user interface or an input device of the media device.
Claim 36 (New): The method of claim 31, wherein the contextual message includes at least one of a text contextual message, an audio contextual message, or a video contextual message,
Claim 37 (New): The method of claim 31, wherein the insertion point is a point during streaming the media content.
Claim 38 (New): The method of claim 31, wherein prior to delivering the contextual message to the second media device, the method further comprises:
inserting the contextual message as a secondary content into the media content.
Claim 39 (New): The method of claim 31, further comprising:
receiving, using the hardware processor and while streaming the media content to the media device, another input from the first user via the media device, the another input selecting the second user for delivery of the contextual message.
Claim 40 (New): The method of claim 31, wherein after delivering the contextual message, the method further comprises:
sending, using the hardware processor, a notification to the first user using at least one of an SMS message, an e-mail or a social media message.

US Patent # 11269890
1. A system comprising: a non-transitory memory storing an executable code; and a hardware processor configured to execute the executable code to: 
stream a media content for playback to a first media device for viewing by a first user; receive, while streaming the media content to the first media device, an input from the first user via the first media device indicating an insertion point in the media content; 
receive a contextual message from the first user via the first media device; insert the contextual message at the insertion point in the media content; 
stream the media content for playback to a second media device for viewing by a second user, after inserting the contextual message in the media content; 
deliver the contextual message to the second media device for viewing by the second user, wherein delivering the contextual message to the second media device is delayed such that the contextual message is not delivered to the second media device until streaming the media content to the second media device reaches the insertion point; present the second user with a first choice and a 
second choice, wherein the first choice is to display the contextual message at the insertion point, wherein the second choice is to display the contextual message at an end of the media content; receive an election from the second user of one of the first choice to display the contextual message at the insertion point or the second choice to display the contextual message at the end of the media content; deliver, based on the election, the contextual message for display on the second media device at the insertion point or at the end of the media content; while streaming the media content to the second media device, receive a response message from the second user via the second media device in response to the contextual message displayed on the second media device; and send a notification including the response message to the first user.
2. The system of claim 1, wherein, prior to delivering the contextual message to the second media device, the hardware processor is further configured to execute the executable code to: store the contextual message in the non-transitory memory.
3. The system of claim 1, wherein displaying the contextual message on the second media device includes displaying the contextual message in a pop-up window or a picture-in-picture window.
4. The system of claim 1, wherein the hardware processor is further configured to execute the executable code to: pause streaming the media content for playback on the second media device for the second media device to display the contextual message on the second media device.
5. The system of claim 1, wherein the election from the second user is received via a user interface or an input device of the second media device.
6. The system of claim 1, wherein the contextual message includes at least one of a text contextual message, an audio contextual message, or a video contextual message.
7. The system of claim 1, wherein the insertion point is a point during playback of the media content.
8. The system of claim 1, wherein, prior to streaming the media content for playback to the second media device, the hardware processor is further configured to execute the executable code to: insert the contextual message as a secondary content into the media content.
9. The system of claim 1, wherein the hardware processor is further configured to execute the executable code to: receive, while streaming the media content to the first media device, another input from the first user via the first media device, the another input selecting the second user for delivery of the contextual message.
10. The system of claim 1, wherein the hardware processor is further configured to execute the executable code to send the notification to the first user using at least one of an SMS message, an e-mail or a social media message.
11. A method for use with a system including a hardware processor and a non-transitory memory, the method comprising: streaming, using the hardware processor, a media content for playback to a first media device for viewing by a first user; receiving, using the hardware processor, while streaming the media content to the first media device, an input from the first user via the first media device indicating an insertion point in the media content; receiving, using the hardware processor, a contextual message from the first user via the first media device; inserting, using the hardware processor, the contextual message at the insertion point in the media content; streaming, using the hardware processor, the media content for playback to a second media device for viewing by a second user, after inserting the contextual message in the media content; delivering, using the hardware processor, the contextual message to the second media device for viewing by the second user, wherein delivering the contextual message to the second media device is delayed such that the contextual message is not delivered to the second media device until streaming the media content to the second media device reaches the insertion point; presenting, using the hardware processor, the second user with a first choice and a second choice, wherein the first choice is to display the contextual message at the insertion point, wherein the second choice is to display the contextual message at an end of the media content; receiving, using the hardware processor, an election from the second user of one of the first choice to display the contextual message at the insertion point or the second choice to display the contextual message at the end of the media content; delivering, using the hardware processor and based on the election, the contextual message on the second media device at the insertion point or at the end of the media content; while streaming the media content to the second media device, receiving, using hardware processor, a response message from the second user via the second media device in response to the contextual message displayed on the second media device; and sending, using hardware processor, a notification including the response message to the first user.
12. The method of claim 11, wherein prior to delivering the contextual message to the second media device, the method further comprises: storing the contextual message in the non-transitory memory.
13. The method of claim 11, wherein displaying the contextual message on the second media device includes displaying the contextual message in a pop-up window or a picture-in-picture window.
14. The method of claim 11, further comprising pausing, using the hardware processor, streaming the media content for playback on the second media device for the second media device to display the contextual message on the second media device.
15. The method of claim 11, wherein the election from the second user is received via a user interface or an input device of the second media device.
16. The method of claim 11, wherein the contextual message includes at least one of a text contextual message, an audio contextual message, or a video contextual message.
17. The method of claim 11, wherein the insertion point is a point during playback of the media content.
18. The method of claim 11, wherein prior to streaming the media content for playback to the second media device, the method further comprises: inserting, using the hardware processor, the contextual message as a secondary content into the media content.
19. The method of claim 11, further comprising: receiving, while streaming the media content to the first media device, another input from the first user via the first media device, the another input selecting the second user for delivery of the contextual message.
20. The method of claim 11, wherein the notification is sent to the first user using at least one of an SMS message, an e-mail or a social media message.

b




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9966112, hereafter Kulkarni) in view of  Santangelo et al. (US 20110264530, hereafter Santangelo).

Regarding claim 21, Kulkarni discloses:  A system comprising: a non-transitory memory storing an executable code; and
 a hardware processor configured to execute the executable code to (Kulkarni [C5L29-32]); and a hardware processor executing the executable code to (Kulkarni [C5L29-32]):
 receive a request from a s first user to stream a media content to a media device for viewing by the first user, the media content including a contextual message received from a second user and inserted at an insertion point in the media content (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (contextual message) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program);
Kulkarni didn’t disclose, but Santangelo discloses: present the first a user with a first choice and a second choice, wherein the first choice is to display the contextual message at the insertion point, wherein the second choice is to display the contextual message at an end of the media content (Santangelo [0203] discloses: The user may then select the specific secondary content to receive from among the available secondary content. The playlist may be presented for example when a user selects a primary content element for viewing, or at some other time (e.g., when a user first starts up their CPE or display device). The selected secondary content will be displayed throughout the playback of the selected primary content at the appropriate secondary content insertion points (e.g., at the beginning, end, upon user-initiated interruption, or throughout according to splice points);
 receive an election from the first user of one of the first choice to display the contextual message at the insertion point or the second choice to display the contextual message at the end of the media content (Santangelo [0203] discloses: The user may then select the specific secondary content to receive from among the available secondary content. The playlist may be presented for example when a user selects a primary content element for viewing, or at some other time (e.g., when a user first starts up their CPE or display device). The selected secondary content will be displayed throughout the playback of the selected primary content at the appropriate secondary content insertion points (e.g., at the beginning, end, upon user-initiated interruption, or throughout according to splice points); and
 stream, in response to the request, the media content to the media device for viewing by the first user ( Santangelo [0211] discloses: transmits a content stream comprising the primary and secondary content to the AS 214 for subsequent delivery to the user); 
deliver, based on the election, the contextual message for display on the media device at the insertion point or at the end of the media content ( Santangelo [0211] discloses: transmits a content stream comprising the primary and secondary content to the AS 214 for subsequent delivery to the user).
Kulkarni and Santangelo are analogous art because they are in the same field of endeavor, sharing content. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kulkarni, to include the teaching of Santangelo, in order for providing targeted secondary content to a subscriber of a content-delivery network. The suggestion/motivation to combine is for the selection and insertion of secondary content.
 
Regarding claim 22, Kulkarni as modified discloses:  The system of claim 21, wherein prior to delivering the contextual message, the hardware processor is further configured to execute the executable code to: store the contextual message in the non-transitory memory (Kulkarni [C10L20-21] discloses: The storage device 212 stores tags and associated content).
 
Regarding claim 23, Kulkarni as modified discloses:   The system of claim 21, wherein displaying the contextual message on the media device includes displaying the contextual message in a pop-up window or a picture-in- picture window (Kulkarni [C9L12-17] discloses: users interacting with the TV for change a TV program as pop-up window).
Regarding claim 24, Kulkarni as modified discloses:  The system of claim 21, wherein the hardware processor is further configured to execute the executable code to:
pause streaming the media content to the media device for the media device to display the contextual message on the media device (Santangelo [0196] discloses: A pause or a stop command may also be embedded within the primary content, When the pause or stop command is received, the dynamic secondary content insertion application determines whether secondary content should be inserted).
Regarding claim 25, Kulkarni as modified discloses:  The system of claim 21, wherein the election from the first user is received via a user interface or an input device of the media device (Santangelo [0203] discloses: The user may then select the specific secondary content to receive from among the available secondary content. The playlist may be presented for example when a user selects a primary content element for viewing, or at some other time (e.g., when a user first starts up their CPE or display device). The selected secondary content will be displayed throughout the playback of the selected primary content at the appropriate secondary content insertion points (e.g., at the beginning, end, upon user-initiated interruption, or throughout according to splice points).
Regarding claim 26, Kulkarni as modified discloses:  The system of claim 21, wherein the contextual message includes at least one of a text contextual message, an audio contextual message, or a video contextual message (Kulkarni [C6L57-60] discloses: a tag can be a text comment, an audio/video commentary, and hashtag).

Regarding claim 27, Kulkarni as modified discloses:  The system of claim 21, wherein the insertion point is a point during streaming the media content (Kulkarni [C12L34-42] discloses the tag contains the timing information include starting and ending time).

Regarding claim 28, Kulkarni as modified discloses:  The system of claim 21, wherein prior to streaming the media content to the media device, the hardware processor is further configured to execute the executable code to:
insert the contextual message as a secondary content into the media content (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (an insertion point) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program).

Regarding claim 29, Kulkarni as modified discloses:  The system of claim 21, wherein the hardware processor is further configured to execute the executable code to:
receive, while streaming the media content to the media device, another input from the first user via the media device, the another input selecting the second user for delivery of the contextual message (Kulkarni [C13L35-54] discloses: the tag is associated with a football game that was playing and there is an exchange of comments following John's initial comment from another user named abba whose comment "poor defense!" is shown below and John's reply comment "yes”, User abba was able to see this tag and all its associated comments because sharing primitives associated with John's comment were set to allow abba to see and make comments that were shared).
Regarding claim 30, Kulkarni as modified discloses:  The systern of claim 21, wherein after delivering the contextual message, the hardware processor is further configured to execute the executable cade to:
send a notification to the first user using at least one of an SMS message, an e-mail or a social media message (Kulkarni [C6L29-38] discloses: let users follow activities of other users via instant notifications or via status updates. thoughts on the football game with a group of friends. Social networking sites let him or her share their thoughts on the website and then notify the group of friends about it).

Regarding claim 31, Kulkarni as modified discloses:  A method for use with a systern including a hardware processor and a non-transitory memory, the method comprising (Kulkarni [C5L29-32]); and a hardware processor executing the executable code to (Kulkarni [C5L29-32])::
receiving, using the hardware processor, a request from as first user to stream a media content to a media device for viewing by the first user, the media content including a contextual message received from a second user and inserted at an insertion point in the media content (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (contextual message) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program);

presenting, using the hardware processor, the first user with a first choice and a second choice, wherein the first choice is to display the contextual message at the insertion point, wherein the second choice is to display the contextual message at an end of the media content (Santangelo [0203] discloses: The user may then select the specific secondary content to receive from among the available secondary content. The playlist may be presented for example when a user selects a primary content element for viewing, or at some other time (e.g., when a user first starts up their CPE or display device). The selected secondary content will be displayed throughout the playback of the selected primary content at the appropriate secondary content insertion points (e.g., at the beginning, end, upon user-initiated interruption, or throughout according to splice points);
Kulkarni didn’t disclose, but Santangelo discloses: receiving, using the hardware processor, an election from the first user of one of the first choice to display the contextual message at the insertion point or the second choice to display the contextual message at the end of the media content (Santangelo [0203] discloses: The user may then select the specific secondary content to receive from among the available secondary content. The playlist may be presented for example when a user selects a primary content element for viewing, or at some other time (e.g., when a user first starts up their CPE or display device). The selected secondary content will be displayed throughout the playback of the selected primary content at the appropriate secondary content insertion points (e.g., at the beginning, end, upon user-initiated interruption, or throughout according to splice points); and
streaming, using the hardware processor and in response to the request. the media content to the media device for viewing by the first user ( Santangelo [0211] discloses: transmits a content stream comprising the primary and secondary content to the AS 214 for subsequent delivery to the user); 
delivering, using the hardware processor,, based on the election, the contextual message for display on the media device at the insertion point or at the end of the media content ( Santangelo [0211] discloses: transmits a content stream comprising the primary and secondary content to the AS 214 for subsequent delivery to the user).
Kulkarni and Santangelo are analogous art because they are in the same field of endeavor, sharing content. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kulkarni, to include the teaching of Santangelo, in order for providing targeted secondary content to a subscriber of a content-delivery network. The suggestion/motivation to combine is for the selection and insertion of secondary content..

Regarding claim 32, Kulkarni as modified discloses:  The method of claim 31, wherein prior to delivering the contextual message to the second media device, the method further comprises:
storing the contextual message in the non-transitory memory(Kulkarni [C10L20-21] discloses: The storage device 212 stores tags and associated content).

Regarding claim 33, Kulkarni as modified discloses:  The method of claim 31, wherein displaying the contextual message on the media device includes displaying the contextual message in a pop-up window or a picture-in- picture window (Kulkarni [C9L12-17] discloses: users interacting with the TV for change a TV program as pop-up window).

Regarding claim 34, Kulkarni as modified discloses:  The method of claim 31, further comprising:
pausing, using the hardware processor, streaming the media content to the media device for the media device to display the contextual message on the media device (Santangelo [0196] discloses: A pause or a stop command may also be embedded within the primary content, When the pause or stop command is received, the dynamic secondary content insertion application determines whether secondary content should be inserted).
Regarding claim 35, Kulkarni as modified discloses:  The method of claim 31, wherein the election from the first user is received via a user interface or an input device of the media device (Santangelo [0203] discloses: The user may then select the specific secondary content to receive from among the available secondary content. The playlist may be presented for example when a user selects a primary content element for viewing, or at some other time (e.g., when a user first starts up their CPE or display device). The selected secondary content will be displayed throughout the playback of the selected primary content at the appropriate secondary content insertion points (e.g., at the beginning, end, upon user-initiated interruption, or throughout according to splice points).
Regarding claim 36, Kulkarni as modified discloses:   The method of claim 31, wherein the contextual message includes at least one of a text contextual message, an audio contextual message, or a video contextual message (Kulkarni [C6L57-60] discloses: a tag can be a text comment, an audio/video commentary, and hashtag).

Regarding claim 37, Kulkarni as modified discloses:  The method of claim 31, wherein the insertion point is a point during streaming the media content (Kulkarni [C12L34-42] discloses the tag contains the timing information include starting and ending time).

Regarding claim 38, Kulkarni as modified discloses:  The method of claim 31, wherein prior to delivering the contextual message to the second media device, the method further comprises:
inserting the contextual message as a secondary content into the media content (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (an insertion point) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program).

Regarding claim 39, Kulkarni as modified discloses:  The method of claim 31, further comprising:
receiving, using the hardware processor and while streaming the media content to the media device, another input from the first user via the media device, the another input selecting the second user for delivery of the contextual message (Kulkarni [C13L35-54] discloses: the tag is associated with a football game that was playing and there is an exchange of comments following John's initial comment from another user named abba whose comment "poor defense!" is shown below and John's reply comment "yes”, User abba was able to see this tag and all its associated comments because sharing primitives associated with John's comment were set to allow abba to see and make comments that were shared).
Regarding claim 40, Kulkarni as modified discloses:  The method of claim 31, wherein after delivering the contextual message, the method further comprises:
sending, using the hardware processor, a notification to the first user using at least one of an SMS message, an e-mail or a social media message(Kulkarni [C6L29-38] discloses: let users follow activities of other users via instant notifications or via status updates. thoughts on the football game with a group of friends. Social networking sites let him or her share their thoughts on the website and then notify the group of friends about it).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161